DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pg. 8, filed 11/23/2022, with respect to the status of the claims is hereby acknowledged. Claims 1, 8, and 15 are amended. 
Applicant’s arguments, see pg. 8, filed 11/23/2022, with respect to the Applicant-Initiated Interview is hereby acknowledged. 
Applicant’s arguments, see pg. 9-10, filed 11/23/2022, with respect to the rejection of claims 1-6, 8-13, and 15-19 under 35 U.S.C. 103 have been fully considered.  In particular, the applicant argues:
“…the inventors describe that a play trail is "recorded." See Application, paragraph [0167]. In the claim limitation at issue, which recites "obtaining, ... from play trails that track viewing behaviors of viewers, statistics of a video viewed by the viewers, each play trail representing a timestamped sequence of actions that a viewer of the viewers takes while playing the video on a user device including frequencies of replaying and pausing portions of the video," statistics of a video viewed by the viewers are obtained from such recorded play trails. See also, Application, FIG. 10A.” …The newly cited reference, U.S. Patent No. 8,260,656 ("Harbick"), does not remedy the deficiencies of Cristofalo and Marcus submitted before and above. Specifically, the cited col. 4, lines 1-25, of Harbick describes optionally maintaining user-specific play histories, which are associated with user accounts or profiles, in a database. 
According to Harbick, the user-specific play histories are not for the same video. Rather, the system of Harbick " receives user-generated playlists from each of a plurality of player devices of each of a plurality of users." See Harbick, col. 1, lines 62-63. Each such playlist "identifies a set of digital works selected by a user for playing." Id. at lines 64-65. According to Harbick, the purpose of identifying a set of digital works selected by each of the plurality of users for playing is to "detect relationships between digital works." Id. at lines 60-61. 
The aforementioned "play histories" associated with the users are used as additional sources for this purpose. See Harbick, col. 2, lines 1-3. That is, the cited portion of Harbick is not concerned with "obtaining, ... from play trails that track viewing behaviors of viewers, statistics of a video viewed by the viewers" and each of the "play histories" does not represent "a timestamped sequence of actions that a viewer of the viewers takes while playing the [same] video on a user device including frequencies of replaying and pausing portions of the [same] video."

The examiner respectfully disagrees. First, in response to the Applicant’s argument that the Office Action fails disclose the mentioned limitation above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420.
First, a “play trail” as claimed appears to correspond to “a timestamped sequence of actions that a viewer takes when playing a movie.” For example, wherein the applicant’s arguments are directed to "data related to track viewing/listening habits and programming choices in real time, statistical information" in relation to “statistics of a viewed by the viewers”, the prior art of record teaches tracking each time a video is viewed by a viewer (i.e., data related to tracking viewing/listening habits and programming choices). Wherein the dictionary definition of “statistic” comprises a numerical fact or datum, especially one computed from a sample, the prior art to Cristofalo para 34 teaches generating statistical information and Marcus teaches statistical models are generated to determine current viewers (para 91). 
With respect to the applicant’s arguments regarding Harbick, the applicant states “…the cited portion of Harbick is not concerned with "obtaining, ... from play trails that track viewing behaviors of viewers, statistics of a video viewed by the viewers" and each of the "play histories" does not represent "a timestamped sequence of actions that a viewer of the viewers takes while playing the [same] video on a user device including frequencies of replaying and pausing portions of the [same] video." In response to the applicant’s argument, there is no requirement that the combined viewers watch the same content at the same time. Stated differently, Harbick teaches col. 4:1-25 teaches a user-specific play history comprises works played by a particular user, a time/date stamp indicating when each work was selected or played and comprise a demographic identifier which are analyzed collectively. Harbick col. 14:54-64 discloses identifying if a user has played a work several times with a current session in order to identify a user’s affinity for the corresponding works of known interest corresponds to replaying the entire “portions” of each content (statistics of a video viewed by the viewers, frequencies of replaying). Furthermore, Harbick col.4:49-67 to col. 5:1-16 – comparing particular media content with other users that have also consumed the same content. 
More importantly, applicant’s dependent claim 5 recites “wherein the play trail is stored on the user device of the viewer in a cookie or a locally stored data file that tracks the actions that the viewer takes in playing the video on the user device” which recites a analogous limitation to the newly amended limitation “wherein each of the play trails is recorded on a device of the viewers.” The examiner addressed this limitation with the teachings of Harbick and will similarly address the newly amended limitation (e.g., Harbick col. 10:36-58 tracking viewer utilizing a cookie and col. 7:1-67 to col. 8:1-35 user history and behavior comprising actions are tracked across browser sessions of a browser running on the user device.).
All things considered, the examiner notes that the applicant’s arguments are directed to newly amended limitations when viewed as a whole and the newly amended limitations will be addressed in a new prior art rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/1/2022 IS in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority and Effective Filing Date of the Claimed Invention
MPEP § 2133.01 states: 
“The effective filing date of a claimed invention is determined on a claim-by-claim basis and not an application-by-application basis. See MPEP § 2139.01 for guidance in determining the effective filing date of a claimed invention under pre-AIA  35 U.S.C. 102.

When applicant files a continuation-in-part application, none of whose claims are supported by the parent application under pre-AIA  35 U.S.C. 112, first paragraph, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).

Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)(patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997)("To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, p 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application.").”

Regarding the Applicant’s claim limitation recite elements relating to play trails in relation to timestamps however, the Provisional Applications (60/683662) and Non-Provisional 11/439,600 to which the current application (16/017,396) claims priority, do not disclose the limitations relating to play trails in relation to timestamps as claimed. However, the Application 11/592,901 filed on 11/3/2006 appears to first support the claimed limitation with respect to play trails in relation to timestamps as claimed in pages 32-33 and states “As used herein and in the claims, a "play trail" means a timestamped sequence of actions that a viewer takes when playing a movie.” 
Therefore, as discussed in MPEP § 2133.01, the effective filing date of the applicant’s claim limitation in the currently examined application, relating to play trails in relation to timestamps as claimed has an effective filing date equal to the actual filing date of the new continuation-in-part application. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harbick et al., US 8,260,656 B1 (hereafter Harbick) and in further view of Eldering et al. US 2003/0149975A1 (hereafter Eldering) and in further view of Errico; James H. et al. US 8949899 B2 (hereafter Errico) and in further view of Cristofalo, Mike et al. US 20020152117 A1 (hereafter Cristofalo).
Regarding claim 1, “a method, comprising: obtaining, by a computer from play trails that track viewing behavior of viewers, statistics of a video viewed by the viewers, each play trail representing a timestamped sequence of actions that a viewer of the viewer takes while playing the video on a user device including frequencies of replaying and pausing portions of the video, wherein each of the play trails is recorded on a device of the viewers; determining, by the computer, at least in part from the play trails, viewer characteristics and viewed characteristics, the viewer characteristics including at least one of demographic information of the viewer, an action of the viewer, or a material previously viewed by the viewer the viewed characteristics including a number of times that the video has been requested by the viewers; retrieving or obtaining, by the computer in view of at least one of the statistics of the video obtained from the play trails, the viewer characteristics, or the viewed characteristics, content placement preferences that specify a content placement price setting mechanism, the content placement price setting mechanism including a content placement rule” Harbick teaches col. 4:1-25 teaches a user-specific play history comprises works played by a particular user, a time/date stamp indicating when each work was selected or played and comprise a demographic identifier which are analyzed collectively (i.e., play trails that track viewing behavior of viewers, each play trail representing a timestamped sequence of actions that a viewer of the viewer takes in playing the video on a user device, determining at least in part from the play trails viewer characteristics and viewed characteristics because the demographics pertain to viewer characteristics and viewed characteristics pertains to what content was viewed by each viewer) and col. 14:54-64 discloses identifying if a user has played a work several times with a current session in order to identify a user’s affinity for the corresponding works of known interest corresponds to replaying the entire “portions” of each content (statistics of a video viewed by the viewers, frequencies of replaying). See also Harbick col.8:18-35 - However, Harbick does not reference pausing portions of the video as claimed. Also, whereas Harbick does not disclose the content placement price setting as claimed (i.e., content placement preferences that specify a content placement price setting mechanism, the content placement price setting mechanism including a content placement rule; determining, by the computer based on the content placement price setting mechanism, a plurality of prices for placing content at a plurality of places in the video; determining, by the computer based on the content placement rule, whether placement of the content in the video is manual or automatic; responsive to the content placement rule specifying that the placement of the content in the video is automatic, automatically placing, by the computer, the content in the video at one of the plurality of places in the video; and responsive to the content placement rule specifying that the placement of the content in the video is manual, notifying, by the computer, a user for manual placement of the content in the video), Harbick does teach elements with respect to content placement. For example, Harbick col. 4:44-48 further discloses “…if the system is used to monitor the viewing habits of users presented with digital advertising videos, marketers can use the information generated by the system to evaluate audience reaction to the videos and to make effective advertising campaign decisions.” Wherein Harbick does not disclose “a content placement price setting mechanism” as claimed, More importantly, Harbick col. 4:12-48 teaches how user-specific play histories may be collectively analyzed in order to determine which shows are most “popular” and teaches that “[e]xamples of processing methods and algorithms that may be used for this purpose are disclosed in U.S. application Ser. No. 09/377,447, filed Aug. 19, 1999 (published as WO 00/62223), the disclosure of which is hereby incorporated by reference” and how such information is utilized to provide content recommendations for consumption. This disclosure would be understood by a person of ordinary skill in the art to reasonably infer generating statistical information from play histories in order to benefit advertising of content. Furthermore, whereas Harbick is interpreted as automatically providing placement of the content (col. 15:40-49, col. 19:27-63) but does not reference the term manual. Regarding wherein each of the play trails is recorded on a device of the viewers - Harbick col. 10:36-58 tracking viewer utilizing a cookie and col. 6:45-67 to col. 8:1-35 user history and behavior comprising actions are tracked across browser sessions of a browser running on the user device. Furthermore, Harbick col.4:49-67 to col. 5:1-16 – comparing particular media content with other users that have also consumed the same content.
Regarding the deficiency of Harbick wherein Harbick does disclose that “…if the system is used to monitor the viewing habits of users presented with digital advertising videos, marketers can use the information generated by the system to evaluate audience reaction to the videos and to make effective advertising campaign decisions,” in an analogous art, Eldering further teaches embodiments wherein the advertisers select their campaign based on their preferences comprising the subscribers’ demographics receiving the content and a content price setting mechanism (para 0155-0156 - for the movie "Mission Impossible" ads for Pepsi and McDonalds may be played, ads for Ford and Burger King are preferred (i.e., premium fees for placement), while ads for BMW are required (i.e., advertiser paid fee to have their ad played every time this content is selected). Conversely, ads for Coke may not be played, ads for Chevy are disfavored (will pay minimum fee) and ads for Mercedes are banned (i.e., may be part of license with BMW that no Mercedes ads are played);  The advertisers (or media buyers) may select their advertising campaign for VoD based on the content title, content genre, actors in the content, time viewed, number of times this subscriber/household has previously viewed these ads, or other methods that would be obvious to one of skill in the art. For example, Coke may identify that they would like to place ads in all "I Love Lucy" episodes unless the subscriber/household has previously been provided with more than a certain number of Coke ads (i.e., 5) in a certain time frame (i.e., the last four hours). The determination of how many times a subscriber/household has previously viewed a particular ad will be discussed in more detail later. In a preferred embodiment, the ads will also be selected so that they are targeted to the household in some fashion. For example, Pepsi may identify that their ads can be placed in all action movies but place a premium for placing ads in action movies where the subscribers are identified as having families of four (i.e., subscriber preferences and characteristics of viewers).  Furthermore, Eldering para 131 teaches advertiser billing rate may also be dependent on the amount of content that was actually delivered (suggests ad placement rates) and para 175-176 and 179 – advertisements are overlaid within the on demand content wherein the ads are targeted based on any number or combination of profiles and wherein the advertiser pays to have the overlay on the screen for a certain amount of time suggests the insertion is based on advertiser preferences associated with placement of the one or more ads. Furthermore, whereas Eldering is interpreted as automatically providing placement of the content (para 110, 124, 130, 148, 155-156, 162) but does not reference the term manual. As discussed above wherein Harbick does not disclose pausing portions of the video as claimed (but does disclose tracking play history), Eldering further recognizes that it is typical to collect viewer data pertaining to playing history (para 117) and wherein the user is able to replay the content portions several times using rewind and pause the content (para 109).
The motivation to further modify Harbick’s user profile comprising play history with Eldering’s  subscriber profile comprising viewing history is further evidenced by  is further evidenced by the teachings of Errico disclosing usage history comprises user action data including events like pause/resume and rewind/play indicating that the viewer was especially interested in a program (col. 12:14-45). The prior art to Harbick and Eldering disclose inventions for tracking viewed content to determine viewer preferences for media content and Errico also teaches establishing viewer preferences for content based on pause/resume and rewind/play indicating interest in portions of media content. Furthermore, wherein Harbick and Eldering do not use the term “manual” render obvious the claimed automatic feature (i.e., whether placement of the content in the video is manual or automatic), the prior art to Errico discloses that the recommendations made by publishers may be automatically generated or otherwise provided manually.
Wherein the prior art to Harbick, Eldering, and Errico disclose providing media content based on subscriber preferences and characteristics of viewers obtained from subscriber profiles, the prior art to  Cristofalo provides a motivation for combining Harbick, Eldering, and Errico wherein Cristofalo paragraph [7, , 16, 34-37, 39, 46-47] discloses that in order to transmit content to users and provide targeted advertising/programming, Cristofolo generates “user profiles” that comprise data related to track viewing/listening habits and programming choices in real time, statistical information "After the user profiles are determined, the process continues with the user selecting the desired programming (Block 404) to be received and presented  Preferably the user's choice of programming is communicated to the transmitting side (i.e., to the media object creators 108 and the transmitting system 102) by the receiving system 104.  As is commonly known, many transmitting systems (especially cable systems and satellite systems) enable a user to select from numerous programming options at any instant.  The present process preferably provides for the real-time communication of user programming choices back to the transmitting side such that targeted media objects may be pushed to the user for presentation during the selected programming signal….Additionally, it is to be appreciated, that the media objects selected for transmission to a user may be in conformance with a user profile.”  More importantly, Cristofalo teaches paragraph [0034] discloses, inter alia, two significant elements 1) user profiling system utilizes demographic information and 2), user profiling system is generated in part from viewing habits. As such, Cristofalo para 003 discloses “In addition to providing transmission and reception systems for media objects, the present invention provides for the targeting of such media objects to users based upon user profiles and other demographic information. Referring again to FIG. 1 and as mentioned previously, the system 100 includes a user profiling system 106. The user profiling system 106 utilizes demographic and/or user specific information to determine which of the various media objects are available, at any time, to present and target to a user at a particular instance during a program.” Cristofalo para 46 teaches user’s programming choices are obtained in real-time in order to push targeted media objects. Cristofalo para 36 also teaches that content placement is provided automatically or manually based on user inputs (the selection of the media object (i.e., the convertible or the hard top roof) might also be accomplished by the receiving system 104, with or without user input). Cristofalo teaches paragraph [0037] – “The user profile information, in turn, is utilized by media object creators 108, broadcasters, local affiliates, and others on the transmitting side of the system to provide targeted advertising and programming to users by originating and transmitting media objects targeted to specific users and/or classifications of users” and para [0047] the present invention enables media object content creators (i.e., advertisers) to specify which advertisements are selected on the transmitting side based on based upon the user profiles.  Cristofalo teaches using a frame feature analysis selected by the advertiser to superimpose an object in a particular part of a video (paragraph 0043 – in certain embodiments the advertiser desires a digital version of a user to appear in the commercial 322, such a media object may also be generated and selected. For example, the commercial might superimpose a media object of the user as the driver of the vehicle). Cristofalo does not reference timestamp as claimed and content placement preferences that specify a content placement price setting mechanism, the content placement price setting mechanism including a content placement rule, and the number of times that the video has been requested by the viewers.
Note: See prior art made of record but not relied upon Marcus; Dwight US 20060015904 A1 para 44 teaches a detailed understanding of the consumer's needs and desires, combined with the programming savvy of the consumer's favorite personalities and media-types, is collected and used to deliver optimized programming style and content to a passive user of the media delivery system. Marcus also discloses monitoring a user’s requests for programming (para 280) and providing verifications for tracking content viewed by a subscriber (para 58-60) and further teaches logging the actual time and/or duration of content exposure (para 161) (play history in relation to time stamps). 

	Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention was made, to modify Harbick’s invention for tracking the viewing habits of users to include user-specific play history comprises works played by a particular user, a time/date stamp indicating when each work was selected or played and comprise a demographic identifiers in order to enable marketers to evaluate audience reaction to the digital content and to automatically make effective advertising campaign decisions by further incorporating known elements of Eldering’s invention for a digital content distribution system which enables advertisers to place advertisements within a specific location of the distributed digital content wherein ads are targeted based on any number or combination of profiles and wherein the advertiser pays to have the overlay automatically on the screen for a certain amount of time suggests the insertion is based on advertiser preferences associated with placement of the one or more ads in order to monetize the ability to target specific viewers with a higher rate of success. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention was made, to modify Harbick’s user profile comprising play history with Eldering’s  subscriber profile comprising viewing history by further incorporating known elements of Errico disclosing usage history comprises user action data including events like pause/resume and rewind/play indicating that the viewer was especially interested in a program because the prior art to Harbick and Eldering disclose inventions for tracking viewed content to determine viewer preferences for media content and Errico also teaches establishing viewer preferences for content based on pause/resume and rewind/play indicating interest in portions of media content to present content recommendations that are either manually or automatically provided. It would have been obvious to a person of ordinary skill in the art, at the time of the invention was made, to modify Harbick, Eldering, and Errico by further incorporating known elements of Cristofalo invention for tracking viewing behavior generate viewer profiles for enabling advertisers to target specific products based on viewer profiles/demographics in order to automatically or manually personalize advertisement content to reach a particular audience for particular products.
 
Regarding claim 2, “wherein the play trails are retrieved from a database or received from user devices of the viewers” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Cristofalo para 26, 33 system providing media object based content targeted to users based upon user profiles stored in element 114. See also Harbick col. 10:36-58 tracking viewer utilizing a cookie and col. 7:1-67 to col. 8:1-35 user history and behavior comprising actions are tracked across browser sessions of a browser running on the user device.

Regarding claim 3, “wherein the play trail has a head that indicates an identifier of the video” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the combination of references render obvious tracking the viewed content and wherein Harbick further teaches col. 4:1-25 teaches a user-specific play history comprises list of IDs for works played by a particular user, a time/date stamp indicating when each work was selected or played and comprise a demographic identifier which are analyzed collectively.

Regarding claim 4, “further comprising: storing the play trail with at least one of a time at which the play trail is received from the user device of the viewer, an identity of the viewer, or a computer address from which the play trail was sent” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein the combination of references render obvious tracking the viewed content and wherein Harbick further teaches col. 4:1-25 teaches a user-specific play history comprises works played by a particular user, a time/date stamp indicating when each work was selected or played and comprise a demographic identifier which are analyzed collectively and col. 14:54-64 discloses identifying if a user has played a work several times with a current session in order to identify a user’s affinity for the corresponding works of known interest.

Regarding claim 5, “wherein the play trail is stored on the user device of the viewer in a cookie or a locally stored data file that tracks the actions that the viewer takes in playing the video on the user device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Harbick col. 10:36-58 tracking viewer utilizing a cookie and col. 7:1-67 to col. 8:1-35 user history and behavior comprising actions are tracked across browser sessions of a browser running on the user device. Furthermore, Harbick col.4:49-67 to col. 5:1-16 – comparing particular media content with other users that have also consumed the same content.
Regarding claim 6, “wherein the play trail is persisted on the user device such that the actions are tracked across browser sessions of a browser running on the user device” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein the combination of references render obvious tracking the viewed content and wherein Harbick col. 10:36-58 tracking viewer utilizing a cookie and col. 7:1-67 to col. 8:1-35 user history and behavior comprising actions are tracked across browser sessions of a browser running on the user device .
Regarding the system claims 8-13 the claims are grouped and rejected with the method claims 1-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. Wherein claims 1-6 do not recite a processor and non-transitory computer readable medium, the combination of prior art recited in claim 1, further discloses systems comprising a processor and non-transitory computer readable medium, see e.g., Cristofalo Fig. 1-3, para 26, 33 system providing media object based content targeted to users based upon user profiles.
Regarding the computer program product claims 15-19 the claims are grouped and rejected with the method claims 1-6 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and because the steps of the method are easily converted into elements of computer implemented product by one of ordinary skill in the art. 
Claims 7, 14, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harbick et al., US 8,260,656 B1 (hereafter Harbick) and in further view of Eldering et al. US 2003/0149975A1 (hereafter Eldering) and in further view of Errico; James H. et al. US 8949899 B2 (hereafter Errico) and in further view of Cristofalo, Mike et al. US 20020152117 A1 (hereafter Cristofalo) and in further view of Dimitrova, Nevenka et al. US 20030121058 A1 (hereafter Dimitrova).
Regarding claim 7, “wherein further comprising: updating basic statistics for the video, the basic statistics including a number of deep tags created for a portion of the video, an access frequency for portions of the video, a reply frequency for portions of the video, a pause frequency for portions of the video, or a community score for the portions of the video” Eldering and Cristofalo are silent with respect to a pause frequency for portions of the video. However, Errico discloses usage history comprises user action data including events like pause/resume and rewind/play indicating that the viewer was especially interested in a program (col. 12:14-45). The prior art to Harbick and Eldering disclose inventions for tracking viewed content to determine viewer preferences for media content and Errico also teaches establishing viewer preferences for content based on pause/resume and rewind/play indicating interest in portions of media content. See also Harbick discloses deep tags as metadata wherein col. 3:24-57 – each player device reports metadata detected when a viewer plays a digital work by extracting or generating metadata associated with the digital work. 
In an analogous art, Dimitrova teaches the deficiency regarding statistics and pause element wherein para 12 discloses developing a user profile relating to video content viewed and wherein para 140 teaches capturing statistics for a pause frequency for portions of the video.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention was made, to modify Harbick, Eldering, Errico, and Cristofalo for tracking viewer playback behavior comprising metadata, timestamping a date or time the content was last viewed may be stored in the viewing history profile by further incorporating known elements of Dimitrova’s invention for generating a subscriber profile for each viewer to obtain a detailed understanding of the viewer’s programming wherein the profile information captures each time a program was paused in order to identify portions or pause points among a plurality of viewers and identify whether advertisements should be located in proximity to common pause points.
Regarding the system claim 14 and the computer program product of claim 20, the claims are grouped and rejected with the method claims 1-6 and 7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-6 and 7 and because the steps of the method are easily converted into elements of system comprising a processor and non-transitory computer readable medium by one of ordinary skill in the art. 

 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421